CONVENTION D'ETABLISSEMENT

ENTRE

LE GOUVERNEMENT DE
LA REPUBLIQUE DU MALI

ET

LA SOCIETE AVNEL GOLD LTD

eu pue
ie ! PT AS

POUR LA RECHERCHE ET L'EXPLOITATION DE L'OR ET DES
SUBSTANCES MINERALES DU GROUPE |

\

b
L ÿ
ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU MALI ci-après dénommé “l'Etat”.
représenté par le Ministre chargé des Mines, de l'Energie et de l'Eau, Monsieur Hamed

Diane SEMEGA
D'UNE PART,

La société AVNEL GOLD LTD ci-après dénommée « AVNEL » représentée par Monsieur
Howard Bertram Miller, Directeur Général, en venu d'un pouvoir qui lui est accordé par
les statuts .

D'AUTRE PART,

APRES AVOIR EXPOSE QUE:

- L'Etat a procédé durant des années à des travaux de production d'or dans le périmètre de
Kalana définie en annexe |; 5e

- AVNEL est déclarée adjudicataire de l'appel d'offres international pour la privatisation de
18 Mine d'or de Kelana suivant lettre n° 272 / MDEAFH-SG en date du 23 Décembre 2002
du Ministre des Domaines de l'Etat, des Affaires Foncières et de l'Habitat

: Gouvernement tendant à

- Ce désir réponc parfaitement à la poltique minière
promouvoir i& Recherche et l'Exc'cifition minières au Mali

les Panies se sont rapprochées afin
cherche et d'exploitation de l'or et

- Conformément à l'articie 2.8 du cahier des charges
de déterminer les modalités d'exécution des trava
des substances minérales du groupe 2 du périméire de

IL A ETE CONVENU CE QUI SUIT :

ai

TZ ET

»

Û

Es

Es

Ta

TITRE 1 _- DISPOSITIONS GENERALES

ARTICLE 1 : INTERPRETATIONS - DEFINITIONS

Au terme de la présente convention sans préjudice des expressions définies dans le Code
Minier et qui s'appliquent , on entend par

1.1 Gisernent de Kalana : le périmètre constitué par les zones de Kalana ! et Kalana H,
telles que définies à l'annexe II. :

12 Permis d'exploitation : Le permis d'exploitation inscrit sur le registre de la Direction
Nationale de la Géologie et des MineS Sous le N°001/84/PE Bis-DNGM, et dont
copie figure en annexe IV à la présente convention

13 Projet: L'ensemble des activités relatives au périmètre , entreprises dans le
cadre de la présente convention , en particulier :

i) le programme de remise en exploitation du gisement de
Kalana (phase |) à savoir ia Réhabilitation des infrastructures
et la reprise de l'exploitation ;

ä) le programme de développement des ressources du gisement
de Kalana (Phase 11) en vue de la transformation des
ressources en réserves ;

ïüi) le programme de recherches, de développement et
d'exploitation de tous gisement économiquement rentables, sur
la superficie de l'ensemble du Périmètre, autre que celle du
Gisement de Kalana ,

ARTICLE 2: OBJET DE LA CONVENTION

La présente Convention a pour objet de déterminer les conditions générales, économiques,
administratives, financières, fiscales, douenières et sociales dans tééquelles
AVNEL etou la Société d'Exploitation procèdera aux travaux de recherche, s

et de remise en exploitation du gisement de Kalana et à l'exploitation de
gisement ér association avec l'Etat à l'intérieur du permis d'exploitation de Kalara

#
ARTICLE 3 : DESCRIPTION DU PROJET
Les activités entrant dans le cadre de la présente convention se dérouleront en trois

phases, lelles que décrites à l'article 1.3.

ARTICLE 4: COOPERATION DES AUTORITES ADMINISTRATIVES

L'Etat déclere son intention de faciliter, conformément à la règlementation en vigueur, tous
les travaux de recherche, d'évaluation et de remise en exploitation à effectuer par AVNEL
par tous moyens qu'il juge appropriés. 11 en est de même des opérations d'exploitation et
de commercialisation des produits auxquelles la Société d'Exploitation pourrait procéder.

TITRE IL - TRAVAUX DE RECHERCHE ET D’'EVALUATION DU
- GISEMENT DE KALANA

ARTICLE 5: TRANSFERT DU PERMIS D'EXPLOITATION DE KALANA A
AVNEL GOLD

51 Lors de la signature de la présente convention, l'Etat transferera à AVNEL le
permis d'exploitation, Le transfert du permis d'exploitation à AVNEL lui confère
l'autorisation d'effectuer les travaux de recherche, d'évaluation et de remise en
exploitation du gisement de Kalana, les travaux de recherche et les études de
faisabilité sur le reste du périmètre et d'exploiter le gisement de Kalana et tout autre
gisement à l'intérieur du périmètre. Ce permis d'exploitation accordera à AVNEL les
droits prévus par la législation minière sous réserve des stipulations de la présente

convention.

5.2 La durée restante du Permis d'Exploitation sera prolongée pour correspondre à
la durée estimée d'exploitation du gisement de Kaïana et de tout autre gisement

à l'intérieur du périmètre.
ARTICLE 6: BUREAU AU MALI

51  AVNEL est tenue d'ouvrir dans les 30 jours suivani la signature de la con
un bureau au Mali chargé de coordonner ies travaux de recherche et d'ér
prévus per la présente Convention,

Toutefois, pour faciliter les relations avec l'Administration chargée des Mines,
AVNEL maintiendre un bursau de lisison à

nakG:

6.2 Le responsable du bureau d'AVNEL sera doté de pouvoirs suffisants pour décider
de toute question relative aux travaux de recherche et d'évaluation qui peut être
considérée comme entrant dans le cadre des opérations quotidiennes de teis
travaux.

Le gisement de Kalana défini en Annexe | sera exclu du périmètre de ce permis dont
la superficie ne dépassera pas la moitié du permis actuel.

I reste entendu que des agents de la Direction Nationale de la Géologie et des
Mines seront mis à la disposition de AVNEL et /ou de la Société d'Exploitation pour
participer à la préparation et à l'éxecution des programmes de travaux prêvus dans
le cadre de la présente convention.

17

Ces agents seront à la charge de AVNEL et ou de la Société d'Exploitation. Leur
nombre sera determiné d'Un commun accord.

81 AVNEL s'engage à prendre à sa charge exclusive la totalité des dépenses
nécessaires aux programmes de travaux de recherche et d'évaluation sur le
périmètre conformément à sa Soumission.

8.2  AVNEL s'engage à dépenser un montant minimum de 635.000 dollars US pour
les travaux de recherche et d'évaluation de la société d'exnloitation décrits à l'Article
7.1 ci-dessus pendant les deux premières années suivant la date de signature de la
présente convention, Concomitamment à la signature de la Convention, AVNEL
foumira à l'Etat une garantie.bancaire d'un montant correspondant aux dépenses
des deux premières années des programmes des travaux. Cette garantie bancaire
sera diminuée au fur et à mesure de la réalisation des dépenses et prendra fin
lorsque les dépenses réelles liées auxdits travaux de recherche et d'évaluation :
s’éléveront à Un montant de 635.000 US $.

83 Outre les traitements, sclaires et frais divers relatifs au personnel effectivement
engagé pour les travaux de recherche et d'évaluation sur (8 périmètre, ne seront
pas en considération dans le calcul des dépenses minimales ci-dessus que:

É]
B

Ë

Ë

8

D yencues:opucanons de openses our rravaux e recuerouE
É

ë

ê

É

Ë

B

8) L'amortissement du matériei effectivement utilisé pour les travaux
de recherche et d'évaluation, pour t& périoce correspondant à

î leur utilisation ;

9 . b) Les dépenses engagées au Mali en travaux de recherche

Fil proprement dits à parti du 23 Décembre 2002 date de la
notification d'attribution du marché, y compris, entre autres, les

Ë frais relatifs à l'établissement des programmes, essais, analyses,

j études à l'extérieur, ainsi que les services techniques exècutés
par la Société d'exploitation où une société affiliée à des taux

j | reprenant le salaire de base du prestataire, les avantages

ÿ
ÿ

ñ

ARTICLE 7: PROGRAMME DES TRAVAUX DE RECHERCHE ET D'EVALUATION

73

72

73

7.5

œ

AVNEL s'engage à réaliser sur le périmètre, dès le transfert du Permis d'Exploitation
les travaux de recherche, d'évaluation et d'exploitation décrits dans la soumission
d'AVNEL .

A cet effet, AVNEL devra proposer un programme de travaux de trois ans minimum
ponant sur l'ensemble du domaine minier (Annexe V). Ce programme de travaux
devra cbligatoirement conduire à la reprise de l'exploitation dans le meilleur delai et
en tout état de cause avant la fin de la troisième année. Le coût estimatif de ce
programme est de 3.000.000 % US pour les travaux initiaux et 1.375.000 $ US
êcheionné sur trois ans confermément à la soumission d'AVNEL

AVNEL sera seule responsable pour la conception, sous réserve de l'Article 7.1
pour exécution et le financement des travaux de recherche et d'évaluation sur le

périmètre.

Les analyses des échantillons prélevés s’effectueront au Mali, soit dans des
laboratoires d'analyse y existant, soit dans un laboratoire mobile ou fixe créé à cet
effet par AVNEL. Toutefois AVNEL, sur justification, peut effectuer des analy:es
d'échantillons y compris des échantillons volumineux destinés à des études
métallurgiques en dehors du Mali Les résuitats des analyses devront ëtre
communiqués à la Direction Nationale de la Géologie et des Mines.

AVNEL s'engage à souscrire au Mali toutes les assurances normalement souscrites
par un opérateur diligent, y compris une assurance responsabilité civile, une
assurance couvrant les risques des pertes ou de déterioration accidentelle des
équipements et une assurance décès, invalidité et maladie pour le personnel

Nonobstant les dispositions de l'Article 7.1 et conformément au cahier des charges,
les ravaux de remise en exploitation du gisement de Kalana auront une durée
maximale de trois ans à partir de la date de signature de !2 présente Convention

Si 8 ia fin de la période de trois ans visée ci-dessus, la Société d'Exploitation n'a
entrepris 1& production commerciale du gisement de Kalana, AVNEL devra
remettre à l'Etat un rapport d'évaluation faisant ressortir les donné Hniques et
économiques qui auraient empêché l'exploitation commerciale

L'Etat se réserve le droit d'annuler le permis d'exploitation.

Dans cette hypothèse, l'Etat négociera avec AVNEL les modalités d’attibution d'un
permis de recherche selon les dispositions du Code Minier en vigueur.
: .

DER

ANNEXE V

PROGRAMME ET COUT DES TRAVAUX

Concomitamment avec la réhabilitation des infrastructures existantes et la remise en
exploitation, il sera entrepris un vaste programme d'exploration de développement sur le

périmètre du permis

1° Année

1 Compilation de données, analyse, interprétation et
‘leur intégration dans le modèle

50 000 SUS

Î If + Exécution de sondages souterrains à la maille 25m
x 25m- pour la certification des réserves entre les
niveaux 290 et 50

75 000 SUS

[Sondage RC sur Kalana I

45 000 SUS

ji IV ‘Exploration régionale :

! ; Cartographie des regolithes, travaux géochimiques
Let géophysiques, fonçage de puits et tranchées, et

_ sondages RC sur les 4 cibles prioritaires

100 000 SUS

k
l a TOTAL 1° Année 270 600 FUS
2: Année
TJ |Poursuite des travaux de certification, exécution de [75 000 SUS
! sondages souterrains à la maill: 25m x 25m entre
} iles niveaux 290 et 50 H
i1 {Sondage RC sur Kalana i 45000$ÙS |
145 000 SUS

{I {Sondage RC sur Kalana IT

TV l'Exploration régionale :
i lPoursuite des travaux sur les 4 cibles prioritaires et
! fexéutier: de travaux géochimiques et

ues sur jes cibles secondaires

200 600 SUS |

e des travaux d’exploration régicnaie sur

l
|

: et] Kalana I

_ltes cibles prioritaires et secondaires

1260 000 US

TOTAL 37 Année

[700 000 $ÛS

,2%%et5%% Années |] 375 000 SUS |
{soit 900 Millions CFA }

Ë

ANNEXES I

nis d'exploitation inscrit sur le registre de la Direction Nationale de la Géologie et des Mines
ie N° 001/84/PE Bis-DNGM, autnibué par le Décret N° 305/PG-RM du 17 Décembre 1954
nsfére par Décret N° 419/PM-RM du 30 Novembre 1995 fait partie des biens incorporels de
epnse d'Etat liquidée (SOGEMORK) Ce permis est dans le dossier d'appel d'offres désig
Pers d'Exploitation

3a
ER ne

Se]

sl

sociaux, contributions et charges sociales et autres frais et
charges connexes. Les frais généraux de la société d'exploitation
peuvent être pris en considération à un taux fixe de six pour cent
{6%) desdits frais. En vue de la vérification de ces dépenses, la
comptabilité sera organisée pour permettre une discrimination
des dépenses de recherche et celles de l'Administration.

84  AVNEL s'engage, conformément à sa soumission, à verser à l'Etat :
- la contribution aux frais de maintenance de Kalana, soit 50%
(17.500 US $/mois) à compter du 23 Décembre 2002 :
- les droits d'entrée : 500 000 US ;
- les actifs corporels : 800000 US;
un montant forfaitaire de 1 200 000 US pour les réserves du
gisement de Kalana.

Le paiement de ce montant forfaitaire s'effectuera selon le calendrier suivant :
- 25% du prix à la signature de l'acte de cession,
- 25% du prix à la fin de la première année :
- 50% du prix à la fin de la deuxième année.

85 AVNEL s'engage à ne pas nantir le Permis d'Exploitation" pendant les trois
premières années suivant la signature de la Convention d'Etablissement

ARTICLE 9 : INFORMATIONS PENDANT LA RECHERCHE

ER AVNEL fournira à l'Etat les rapports relatifs aux travaux de recherche et
d'évaluation visés à l'article 7.6 requis par le Code Minier.

5.2 Les rapports et données visés à l'article 9.1 ne pourront êire communiqués à

des tiers par l'Etat sans le consentement préalable écrit de la Société d'Expioitation
etou AVNEL, qui ne saurait être refusé sans motif valable.

TITRE Ji EXPLOITATION

ARTICLE 19: MODALITES D'EXPLOITATION

151 Dèsle transfert du Permis d'Expicitation, AVNEL s'engage à commencer les
études et travaux prévus dans son offre technique

10.2 Pendant les neuf premiers mois suivant la signature de la présente convention,
AVNEL s'engage à poursuivre les activités de remise en exploitation du Gisement de

,
1

lo
2

Kalane (Phase 1) comprenant, mais sans limitation, la préparation et réhabilitation
d'infrastruciures et l'achat d'équipements.

AVNEL s'engage à constituer une société d'exploitation avec l'Etal dans les quatre
vingt dix jours suivant la signature de la présente convention

AVNEL est tenue de cèder, à titre gratuit, le Permis d'Exploitation à la Société
d'Exploitation concomitamment à sa constitution. L'Etat s'engage à autoriser le
transfert du Permis d'Exploitation à la Société d'Exploitation et à proroger sa durée.

Une fois la Société d'Exploitation constituée, AVNEL poursuivra pour le comple de
celle — ci les travaux de recherche sur le Périmètre et Ia Société d'Exploitation
mettra à sa disposition exclusive le reste du Périmètre non affecté à l'Exploitation du
gisement de Kalana ou tout autre Gisement

AVNEL et l'Etat exploiteront tout autre gisement commercial qui serait découvert
par le suite à l'intérieur du périmètre par l'entremise de ladite Société.

ARTICLE 11 : PARTICIPATION DES PARTIES

11.1

11.2

&

11.4

Dès le transfert du Permis d'Exploitation, AVNEL entamera les démarches en
vue de la création d'une société d'Exploitation, dans laquelle l'Etat détiendra
une participation à hauteur de 20% conformément au cahier de charges de

l'appel d'offre.

En ces d'augmentation de capital de la Société d'Expioitation décidée par
fAssemblée Générale des actionnaires, 20% des actions nouvelles seront
attribuées dans les mêmes conditions que celles visées à l'article 11.1 ci-dessus
à l'Etat afin de lui pcrrrattre de conserver son pourcentage de participation

gratuite

Lorsqu'un bénéfice net comptable .sera constaté par la société d'exploitation,
celle-c1 prélèvera sur le bénéfice disiribuable, c'est à dire le bénéfice de
l'exercice diminué des pertes antérieures et des prélèvements pour constitution
des réserves légales, paiement de l'impôt sur iles sociétés et augmenté des
reports à nouveau bénéficiaires, un dividende prioritaire qui sera versé à l'Etet
Ce dividende prioritaire, dont ie taux sera égai à la te-part de l'Etat dans le
capital de la société d'expioitation (20%) sera servi à l'Etat avan loute autre
affectation du bénéfice distribuable

L'Etat accepte que la Société d'Exploitation soit financée par :
- emprunts, et/ou
- 8pport aux comptes courants des actionnaires du Groupement.

de : :
2
î
53

RP

32 © €

116

La part de cet endettement par:emprunts et/ou apports en comptes courants
sera fixée par l'accord d'actionnaires.

La Société d'Exploitation sera autorisée à rémunérer les emprunts et les
comptes courants au taux du Libor plus 2% conformément à l'artilce 11.4 et / ou
conditions telles qu'autorisées par la société d'exploitation .

À moins que l'Assemblée Générale ne consente autrement, la Socièté
d'Exploitation ne pourra distribuer de dividendes que sous réserve des
dispositions prévues à l'article 11.3 ci-dessus. Après le remboursement des
emprunts et des comptes courants, les dividendes liés à la participation gratuite
de l'Etat seront payables pendant toute la durée de la production

Le participation de l'Etat dans le capital sociäl de la Société d'Exploitation prévue à
l'Aricle 11.4 ne pourra, à aucun moment pendant la validité de la présente
convention dépasser 20% de la totalité dudit capital social

ARTICLE 12 : OBJET DE LA SOCIETE D'EXPLOITATION

11.8

12.2

L'objet de la Société d'Exploitation consistera en l'exploitation de gisements d'or et
de substances minérales du groupe 2 à l'intérieur du p'rinètre, et comprendra
toutes opérations nécessaires ou utiles à l'exploitation dudit gisement

Dès la cession par AVNEL à la Société d'Exploitation du permis d'exploitation, la
Société d'Exploitation procédera d'une manière diligente et selon les règles de
l'an à la mise en valeur et à l'exploitation du gisement de Kalana et du ou des
gisements identifiés dans l'étude de faisabilité de ia phase 1.

ARTICLE 13 : ORGANISATION DE LA SOCIJETE D'EXPLOITATION

13.4

Les parties décideront de la dénomination de la Société d'Exploitation lors de sa
constitution.

Le Siège de la Société d'Exploitation sera situé en République du Mali, à

l'endroit désigné d'un commun accord entre les parties

à courir le 1er Janvier
a même année

L'année fiscale de la Société d'Exploiatio mmencer.
de chaque année civile pour se terminer le 31 Décembre

La Société d'Exploitation peut faire appel à l'assistance technique de l'une des
parties etou leurs Sociétés affiliées.

h

135 Les actions de la Société d'Exploitation seront toutes nominatives, ordinaires et
divisées en actions de catégorie A, souscrites par l'Etat et en actions de catégorie
B, souscrites par le Groupement. Toutes les actions conféréront à leurs titulaires les
mêmes droits, à l'exception des droits de nomination des membres du Conseil
d'Administration rattachés à chaque catégorie Les catégories d'actions
représenteront les pourcentages du capital social suivant *

- actions de catégorie A 20%
- actions de catégorie B  B0%

Aucune cession d'actions d'une catégorie ne pourra être effectuée sans l'acord
préalable écrit de l’autre catégorie, donné conformément aux dispositions des
statuts. Toutefois, la cession.d'actions à. une société affiliée est libre

135 La Socièté d'Exploitation sera gérée par un Conseil d'Administration composé

comme sui !
- 2 membres représentant les actions A
- 5 membres représentant les actions B

Les membres du Conseil d'Administration seront nommés par l'Assemblée
Générale parmi les personnes physiques ou morales propcsées par chaque
catégorie.

Les décisions du Conseil d'Administration seront prises à la majorité des
membres présents et représentés. Le Président de Conseil d'Administration
et le Directeur Général seront nommés par le Conseil d'Administration à la
majorité des membres présents et représentés

ARTICLE 14 : ACHAT ET APPROVISICNNEMENT :

AVNEL, la Société d'Exploitation et leurs sociétés affiliées et sous-traitants utiliseront

ARTICLE 15 : EMPLOI DU PERSONNEL MALIEN

151 Pendent la durée de la présente Convenüon, AVN
d'exploitätion, leurs Sociétés affiliées et sous traitants s'en

a) à respecter les conditions générales d'emploi conformément à
la réglementation en vigueur ;

D | 19
N
ES CE ©

ES EN ON En Ge ou wo

ER

BE

F

1

a
R

15.4

b) à accorder la préférence, à qualification égale, au personnel
malien;

c) à mettre en œuvre un programme de formation et de’
promotion du personnel malien en vue d'assurer son
ulilisalion dans toutes les phases liées à ia présente
convention ;

d) de procéder au fur et à mesure, au remplacement du personnel
expatrié par des nationaux ayant acquis la même formation et
expérience en cours d'emploi

A partir de la date de la première production commerciale de {a première mine
dans le périmètre, la société d'Exploitalion s'engage à contribuer à

a) l'implantation, l'augmentation ou l'amélioration d'une
infrastructure médicale et scolaire à une distance raisonnable du
Gisement correspondant aux besoins normaux des travailleurs el
de leurs families ;

b) l'organisation sur le plan local, d'installations et d'équipements
de loisir pour son personnel. DS

L'Etat s'engage à accorder à AVNEL à la société d'exploitation et/ou les sociétés
affiliées et sous-traitants les autorisations réquises pour permettre aux employés
d'effectuer des heures supplémentaires et de travailler la nuit ou pendant les jours
habituellement chômés ou fériés, conformément à la législation en vigueur

L'Etat s'engage à n'édicter à l'égard d'AVNEL, la Société d'Exploitation, les
Sociétés Affiliées ou sous-traitants ainsi qu'à l'égard de leur personnel aucune
mesure en matière de légisi£tion du travail ou social qui puisse être considérée
comme discriminatoire par rapport à celle qui seraient imposées à des
entreprises exerçant une activité similaire au Mali

ARTICLE 36 : EMPLOI DU PERSONNEL EXPATRIE

AVNEL evou la Société d'Exploitation et lei
peuvent engager pour leurs activités au Mali le personnel £
respectifs d'AVNEL et de la Société d'Expiaitstion sera nécessaire pour la conduite
efficace de l'exploitation et pour sa réussite. L'Etat facilitera l'acquisition des
permis et autorisations requis pour ce personnel expatrié conformément à ja
législation en vigueur.

L'Etat s'engage, pendant la durée de la présente Convention, à ne provoquer où à

n'édicter à l'égard d'AVNEL, la Société d'Exploitation et/ou leurs’ Sociétés Affiliées et
i 11

ù

À?
É sous-traitants aucune mesure impliquant une restriction aux conditions dans
lesquelles la législation en vigueur ou à intervenir permet :

El a) l'entrée, le séjour et la sortie de tout personnel d'AVNEL etfou de
la Société d'Exploitation etlou leurs sociétés affiliées el sous
traitants, des familles de ce personnel. ainsi que leurs effets

personnels,
b) sous réserve de l'article 15.1 ci-dessus, l'engagement et le
licenciement par AVNEL, la Société d'Exploitation evou leurs
Sociétés Affiliées et sous traitants des personnes de leur choix
quelle qu'en soit leur nationalité ou la nature de leur qualifications
professionnelles.
& 163 L'Etet se réserve toutefois la possibilité d'interdire l'entrée ou le séjour des

ressortissants de pays hostiles à la République du Mali et des personnes dont la
présence serait de nature à compromettre la Sécurité ou l'ordre public ou qui se
livrent à une activité politique

ARTICLE 17 : GARANTIES GENERALES ACCORDEES PAR L'ETAT

171 L'Etat s'engage à garantir à AVNEL et à la Société d'Exploitation, à la société
affiliée et aux sous-traitants le maintien des avantages économiques et financiers et
des conditions fiscales et douanières prévus dans la présente Convention. Toute
modification pouvant être apportée à l'avenir à la législation et à la réglementation

3 malienne, en général et en particulier au Code Minier, ne sera’ pas appliceble à

El AVNEL et à la Société d'Exploitation sans leur accord écrit préalable. Toute

disposition favorable qui serait accordée à une société ayant le même objet que

AVNEL ou la société d'erolaitation après la date de signature de la présente

Convention, sera étendue de plein droit à AVNEL et à la Société d'Exploitation.

172 L'Etat garantit également à AVNEL , à ia Société d'Exploitation, à leurs Sociétés
Afiliées et sous-traitants et aux personnes régulièrement
derniers, qu'ils ne seront jamais en aucune manière l'objet d'un

; légale ou administrative défavorable de droit ni de fait,

sCrimiRatIen

3  Corformément à l'article 3 du Cahier des Charges , l'Etai prend &n charge tout
ù passif iié à la Mine d'OR de Kelana au titre de la péricde antérieure à le
conclusion de la présele convention d'élablissement et tout dommage qui
découlerait d'activités sur le permis pendent la dite période

17.4 L'Etat garantit à AVNEL, à la société d'exploitation, à leurs sociétés affiliées et
sous-traitants |& droit d'embauche libre sur toute l'étendue du territoire national,

ainsi que le libre choix d'embauche ou non des ex-employés de Kalana

7 ARTICLE 18 : REGIME ECONOMIQUE

Le régime économique applicable aux titulaires de litres miniers esi défini dans
B l'arhcle 100 de la Loi Minière

l reste entendu que pendant la durée de validité de chaque titre minier, aucune
Fe mesure ne sera édictée impliquant une restriction aux conditions dans lesquelles la
& légistalor en vigueur à la date de la délivrance dutitre permet :

Ë a) le libre choix des fournisseurs et sous-traitants pour l'achat de biens et
5 services: “etre

Toutefois, AVNEL, la Société d'exploitation, leurs fournisseurs et leurs
sous-traitants utiliseront autant qu'il est possible des services et matières
. premières de source malienne et des produits fabriqués ou vendus au
Mali dans la mesure où ces services et produits sont disponibles à des
conditions compétitives de prix, qualité, garanties et délais de livraison ;

b) la libre importation des marchandises, matériaux, matériels, machines,
équipements, pièces de rechange et biens consommables, sous réserve
du respect de la réglementation en vigueur ;

c) la libre circulation à travers le Mali des matériels et biens visés à l'alinéa
précédent ainsi que de toutes substances et tous produits provenant des
activités de recherche et d'exploitation ;

E d) l'importation et la circulation des matières dangereuses selon la
4° réglementation en vigueur ;
8) le droit d'importer tout équipement, pièces de rechange, provisions, vivres

et boissons liés aux activités au Mal, même s'ils ne sont pas directement
nécessaires aux ravaux de recherche, d pontaion ou de ransior mation

par l'exportation des produits traits ou transforr
n'ont pas été suffisantes pour couvrir ces déper

achetées ;
J
5 f) le droit à la Société d'exploitation, d'exporter les substances extraites,
3 produites où transformées et de faire librement le commerce de telles
j LS 33
3": 1e &
jo ù À

pme
Les

ARTICLE 18:

substances sauf vers ou avec des pays hostiles à l'Etat ou à ses
ressortissants .

exécution des contrats à condition que ces contrals aieni été établis &
des prix raisonnables du point de vue du marché mondial Tous les
contrats entre la socèlé d'explortahon el ses aächonnaires sefont Concius
à des conditions ne pouvant élre plus avantageuses que celles d'un
contra! négocié avec des tiers

Le régime fiscal applicable aux utulaires d'un titre minier est défini dans
‘es arucies 102 à 113 du Code Minier.

l! reste entendu que la stabiité du régime hscal et douanier est garantie
à AVNEL et à la Société d'exploitation pendant la période de vahdité des
utres miniers afin qu'elles ne soient pas pénalisées par tout changement
ayant comme effet une augmentation de la charge fiscale Pendant la
période de validité des titres miniers, les laux, assiettes des impôts et
taxes demeureront tels qu'ils existaient à la date de déhvrance desdits
titres et aucune nouvelle taxe ou imposilion de quelque ne'ure que ce
soit n'est applicable à AVNEL et à la Société d'exploitation pendant cette
période à l'exception des droits. taxes el redevances minières

Cependant, en cas de dimunilion des charges fiscales et douanières ou
leur remplacement par un régime fiscal el douanier plus
fevorable, AVNEL et la Société d'Exploitation ne pourront opter pour ce
régime plus favorable que si elles l'adoptent dans 53 totalité

L'attribution des titres miniers, leur transfert par cession où transmission
anst que leur renouvellernent sont soumis au patement des droits et
taxes suivants

taxe

mine

loitation
DE €

D} taxe de reñouveliement d'une a
petite mine 1.6

c) texe de délivrance d'un permis d'expioitahon 1.500 OO0F CFA

d) taxe de renouvellement d'un permis d'exploitation :2.000.000f
CFA
Eæ

ER Ge

da

e}) taxe sur la plus-value de cession ou de transmission
d'un tire minier de recherche el ou d'exploitation 10 %

Ls-valué de cession Ou de transmission de litres mimers esi considérée comme

ur even, exceptionne!

Le moins-value de cession ou de transmission de litres miniers est considérée comme
arge ou une perte exceptionnelle

une

La p'us-value de cession mentionnée à l'alinéa premier du présent aricle est
née conformément aux disposilions du Code Général des Impôlis et sur la base
s Énanciers que devra fournir le cessionnaire du titre minier Cette plus-value
conformément aux disposilions de l'article 192 ci-dessus lors de
gistrement de la cession ou de la transmission du titre minier

7853 AVNEL et/ou la société d'exploitaüon est tenue de s'acquitier d'une
redevance superficaire annuelle comme suit

a) pour les permis d'exploitation 400.009 ECFA/km?/an

b) pour les autorisations d'exploitation de petite
mine : 50.000F/Km?/année

Les produits miniers sont soumis à un impôt spécial dit (Impôt Spécial sur
Certains Produits) « ISCP » au taux de 3%

o
s

La base taxable de l'ISCP sur les produits miniers est le chiffre d'affaires
hors taxes. s

AVNEL pendant la phase de recherche et d'é
ious irnpôts (y compris l2 Tae.sur la
contributions où toutes autres directes où indire

ation este

(TVA)
qu'elle aureil
acquitter personnellement ou dont &ile aurait & supporter la charge
l'exception de

a) des droits et taxes prévus aux articles 19 5 b et 195 c de la
présente convention

b) de la contribution forfaitaire à la charge des Ernployeurs (CFE)
au taux en vigueur (l'assiette étant égale au total du montant
brui des renumérations, traitements, salaires, primes et
indemnités non exonérées par un texte légal ou règlementaire
«et les avantages en nature alloués aux employés) :

15

p

Êl

n

des charges et cohsalions sociales normalement dues. pour les
employés. telles que prévues par la réalementalion en vigueur

de l'impôt sur les traiements et salaires dù par es employes

de ta vignetie sur les vehicules. à l'excepuon des engins lourÿs
et / ou autres véhicules exclusivement liës aux opérations de
recherche el d'exploitation,

de la taxe sur les contrats d'assurance à l'exception des
véhicules de chantiers et/ou autres véhicules directement liès
aux opérations oe recherche et d'exploitation

les droits d'enregistrement

de la taxe de formation professionnelle

de la taxe-logement

de la contribution au Programme de Vérication ges
Importations (PVI)

de la redevance staustique .

de l'impôt sur les Revenus des Valeurs Mobilières (IRVM)

La Société d'Exploitation, pour les activités liées à l'extraction et au

transport

des malériaux. &st soumise au paiement des impéts, drois et

taxes ci-après

8)

&

x Articles 19€

les droits el läxes prévus at
186 e de la presente convention.

au taux er vigueur {
brut des rémunérations, trailements
indemnités non exonérées par un texte légat
en nature alloués aux employes)

les charges sur les contributions sociales dues pour |
employés, telles que prévues par la réglementation en vigueur.

L'impét sur les traitements ei salaires dû par tes employés :

É

EE

Le

f

9

e) les vignettes sur les véhicules à l'exception des engins lourds
exclusivement hès à des opérations d'exploitation

contrats d'assurance. à l'exception des
ÈS aux opérations d'explonstions

f} la taxe sur des
véhicules directeme:

g) l'impôt sur les Revenus 9es Valeurs Mobihères

F) des droits d'enregistrement

ri la taxe de formaelor proiessionne

fonciers Sous reserve des exonérations
aides Impôts

l'impôt sur les rev.
prévues au Code Gé:

COusalons annexes

kj les droits de paten!

ï} de Taxe-logement

ces Industrie!s et Commerciaux où l'impôt

m) l'impôt sur les Béné:
sur les Sociètés

n) ta contribution au Programme de Vérification des Importations
[(LA'AR

o} le droit de timbre sur les intentions d'exporter 0es produits
miniers

5) l'impôt Spécia! sur Certains Produns {ISCP)

q) ta redevance statistique

x le Vaieur Ajoutée
tosième 8nn
:telie que défin

rertuicte 20.1 ci-api

Le Société d'Expionation esi tanue de proc
sur les sommes versées à des personnes nmayent pas d'in
permanente au Mali et au reversement de laciie retenue, conformément
aux dispositions du Code Général des Impôts

La Société d'Exploitation bénéficie du régime de l'amortissement accétéré
conformément aux dispositions du Code Général des Impôts

Ko.

3
Î

[ns

Tous sous-traitant fournissant des services au Mali pour un titulare de
titre minier bénéficie des mèmes avantages fiscaux et douaniers que

celui-ci

Tou: sous-traitant étranger rentrant dans l2 catégorie définie au point di
de rarucle 1 de la io minière qui exécute des prestations Où des services
au Mal pour AVNEL. et/ou la Sociête d'Exploitation, est tenu de créer
une société de droit malien conformément à la réglementation en vigueur

Cette obligation ne s'applique pas à ceux de ces sous-laitants qui
exécutent ces mêmes prestalions eÿou services pour une durée
n'excédant pas douze (12) mois

Etant toutefois entendu que. dans un cas comme dans l'autre, l'elendue
de là durée de présence du sous-traitant dans le territoire mahen ne fat
pes obstacle à l'exécution des obligations fiscales auxquelles 1 est tenu
conformément aux dispositions du Code Général des Impôts

Par ailleurs, le sous-traitant indépendamment de la durée de sa
presence au Mali bénéficie des exonérations accordées au titvla:e du

ütre minier auquel il apporte ses services

Pour le calcul des bénéfices nets de l'exploitation, les titulaires de titre
minier doivent tenir, par année civile commençant le 1° Janvier et finissant le
35 Décembre, une comptabilité conformément aux règles établies par le
Système Comptable Ouesi Africain appelé "SYSCOA"

Le Bénéfice net d'AVNEL evou de la Socièté d'Exploitation est constitué par
la différence entre les valeurs ces’actifs nets à la clôture ei à l'ouverture ce
l'exercice, diminuée des suppléments d'apport correspondant à des S Où
espèces nouvellement affectés par AVNEL, la Société d'Exploitation ou leurs
2ssociés ou préteurs aux opérations en cou ugmenté des pr
correspondent aux retraits par AVNEL . le Socièlé d'exploitation ou &
associés ge biens ou espèces précédemment affeciés 2uxdites opérauc

s entend de ! ex if sur le tot
2sSif par les créances des tiers les amorissements &t prov
où justifiées

Les stocks sont èvalués au prix de revient où au cours du jour de clôture de
l'exercice si le cours est inférieur au prix de revient. Les travaux en cours
sont évalués au prix de revient

Gus]

«5

Les apports ou prélèvements en nature visés à l'arucle 1S 13 ci-dessus sont
complabihsés sur la base de la valeur vénele du bien appoñé ou retiré

Le montant non apuré des déficits que AVNEL evou la Socièté d'exploitation
ustfie avoir subi dans une année quelconque est. dans la mesure où les
céficis ont pour origine 2es achvilès de recherche où d'exploitauon au
Mal, porté au passif du bilan d'ouverture de ‘exercice suivant et peul être
ainsi reporté pendant 1rois (3} années

Dovent être portés au crédit du compte d'exploitahon des t{ulaires des ttres

mers
a) les valeurs départ carreau mine des produits vendus

b) les produlis provenant de la Cession où du transfert
d'éléments quelconques de l'actif,

c) tous autres revenus ou produits liés aux opérations visées
au présent aricle notamment le cas échéant ceux qui
proviennent de la vente de substances connexes «

Peuvent être portés au débit du comple d'expioitation des tiiulaires de titre
mines

a) le coût des matières, des æpprovisionnements et de l'énergie
employés ou consommés, les salaires du personnel et les
charges y afférentes, le coût des prestations de service fournies
par des tiers

Z

les amortissements portés en comptabillé par le Utulare du titre
minier d'une année quelconq: peuvent, comprendre ceux qu
ont été différés au cours d'exer artèr déficitaires

”

ies frais el

eférents 3

o

OGuis

dj les frais généraux afiérents aux activités du fl
minier sont admis pour un équivalent de Pi
dépenses liées aux activités eu Mali, y compris rot
frais d'établissement, les frais de location de biens meubles, les
cotisations d'assurance du litre minier qui doit, pour ces frais,
fournir au Gouvernement des comptes certifiés par des expens
comptables désignés par le Gouvernement dans le pays dont le
titulaire du titre minier est criginaire, étant entendu que |

e

frais

D)
À

ces

ai

œ

ee!

sont toujours à 16 cnarge des titulaires du titre minier en cause et
que cette participation aux frais généraux de la maison-mère ne
peut dépasser deux nour cent (2 %) du chiffre d'affaires au Mal

AVNEL et la Société d'Exploitation faisant tenir leur comptabilite
è l'étranger. peuvent être autorisés. à inclure dans leurs fr&s
généraux. le coût r£e. 98 celle compiabilté. pour auiant que ies
sommes à percevoir proviennent exclusivement de devises
obtenues par les ventes sur le marché des matières extraites
produites ou transformées

les intérêts et agios des dettes contractées par le ütulaire du titre
minier Toutefois et à ia condition que le capital social irulial
soit entièrement libéré, les intérèts alloués aux sommes
mises à la dspos:tion de la société par les actionnaires sont
déductibles du résultat imposable Pour le calcul de ces
derniers intérêts, le taux de rémunération ne peut dépasser
celui de la Banque Centrale des Etats de l'Afrique de l'Ouest
{BCEAO) augmenté de deux (02) points. Par ailleurs, le montant
lotel des sommes prêtées par les actionnaires ne peut excéder

cent pour cent (100 %) du capital social nominal: ‘

les penes de matériels ou de biens résultant de destruction ou
de dommages ; les biens auxquels il est renoncé au profit
d'une collectivité publique ou qui sont abandonnés en cours
d'année, les créances irrécouvrables, les indemnités versées
aux liers pour dommage :

le montant total des taxes et droits divers et des redevances
superficiaires acquillés 2 cours de l'exercice, à l'exception
de l'impôt sur les bénéfices industriels et commerciaux ou ce
l'impôt sur les sociétés ,

2s provisions Consuhtuses en vue de
des pertes ou tement à
évènements en cou's rendent probables

ies provisions constituées à titre de doi
reconshtution des gisements, correspondant à une somme
eshmée nécessaire pour la marche des opérations mais ne
pouvant pas excéder quinze pour cent (15 %) de la valeur
cerreau-mine des produits extraits dans l'année de
référence, dans la imite de cinquante pour cent (50 %) du
bénéfice net déterminé touteluis sans là présente dotation:

Ve.

--
jJ

°915

Article 20 :

j) toutes autres pertes ou charges directement liées aux opérations
visées dans la présente convention,

Ne peuvent être portés au débit du compte d'exploitation
a) les amendes payées pour infraclions commises,
b) les impôts étrangers sur les bénéfices faits au Mali

Le fonds de reconstitution de gisement est inscrit à une rubrique spéciale au
passif du bilan pour faire ressortir le montant de dotations de chaque
exercice. En,cas. de non utilisation effective des sommes réservées aux
travaux auxquels elles sont destinées dans le délai de trois ans
après leur inscription, elles sont affectées, au bénéfice de l'année
suivant immédiatement l'expiration du délai triennal

Le bénéfice net imposable déterminé comme il est dit aux articles 19.12 et
19.13 ci-dessus est passible d'un impôt direct au taux en vigueur. Les
titulaires de titre minier sont exonérés de tous droits de sortie, de toute
texe sur le chiffre d'affaires à l'exportation et de tous autres rois
perçus àla sortie.

L'impêt sur les bénéfices peut être éventuellement réduit pour les entreprises
ayant un programme de réinvestissement des bénéfices au Mali Le taux
et les conditions de réduction Sont fixés conformément au Code Général des
Impôts.

REGIME DOUANIER

xceptionnellement AVNEL bénéficiera, pour les travaux de recherche et
valuation à intérieur du périmètre du régime douanier spécial prévu à la
dete de le signature suivant le cas de la présénte convention dans les
hmiies suivantes

Pengant la phase de recherche, d'évaluation et d' loitation du gisement
de Kelana, de recherche sur le reste du périmé les matér
niques, machines, appareils, véhicules uülitaire
électrogènes importés par AVNEL dans le cadre de ses activités sont
placés sous le régime douanier de l'Admission Temporaire &u prorata
iemporis gratuit pendant les trois premières années suivant la date de
Prernière production commerciale.

NE.
N

Ês]
Ë
E ll reste entendu que:

la date de première production commerciale du gisement de
Fà Kalana (phase |) interviendra dans les © mois suivant la
ë date de signature de la présente convention.
e we ob: la date de première production commerciale du gisement de

Kalana (phase il} interviendra après la réalisation de l'étude de
faisabilité et la mise en place des infrastructures ;

- la date de première production commerciale de tout gisement à
l'intérieur du reste du périmètre après la réalisation de l'étude
de faisabilité et la mise en place des infrastructures

É La Société d'Exploitation.et ses sous.traitants bénéficient des avantages ci-après
pendant ies trois premières années suivant la Date de Première Production
Commerciaie :

a) le régime de l'admission temporaire au prorata temporis gratuit
E pour les matériels, machines et appareils, engins lourds,
véhicules utilitaires et autres biens destinés à être réexportés
et figurant sur la liste minière,

b) le régime de droit commun pour les véhicules de tourisme

utilisés pour leurs activités ainsi que tout véhicule destinés à un
usage privé;

l'exonération de tous droits et taxes d'entrée exigibles sur
l'outillage, les produits chimiques, les produits réactifs, les
produits pétroliers, huiles et graisses pour machines
nécessaires à leurs activités, les pièces de rechange (à
5 l'exclusion de celles destinées aux véhicules de tourisme et
. tous véhicules à usage privé), les matériaux ei les matériels,
#3 machines et appareils destinés à être intégrés à titre définitif
5 dans les ouvrages et figurant sur la listé rinière;

c

a

l'exonération de tous droits et taxes de sortie, habituellement
exigibles à la réexportation, pour le matériel et l'équipement
ayant servi à l'exécution des travaux d'exploitation

4 À partir de la fin de la troisième année suivant la date de
première production cornmerciale à l'exception des matériels,
} machines et équipements visés au point a) ci-dessus du
présent article qui seront soumis au régime de l'admission
temporaire au prorata temporis payant, tôules les autres
importalions (à l'exception des produits pétroliers destinés à la

\u. 22

i N 5

“|

20.2

20.4

production d'énergie nécessaire à l'extraction, le transpoñ et le
traitement du minerai et pour le fonctionnement et l'entretien
des infrastructures sociales el sanitaires créées par la société
pour ses employés) seront soumises au régime de droit
commun. La Société d'Exploitation est tenue de fournir
annuellement à l'Administration chargée des Douanes, et à
l'Administration chargée des Mines, dans le premier trimestre
de chaque année, un état du matériel admis temporairement
Cet état, établi par titre minier, doit faire ressorhr les
caractéristiques desdits matériels

AVNEL est tenue de fournir annuellement à l'Administration chargée des
Douanes, et à l'Administration chargée des Mines, dans le premier
trimestre de chaque année, un état du matériel admis temporairement Cet
état, établi par titre minier, doit faire ressortir les caractéristiques desdits

maténels

En cas de pluralité de titres miniers détenus par une même personne
physique ou morale, le transfert de matériel d'un titre minier sur un autre
titre minier doit faire l'objet d'une information écrite préalable de
l'Administration chargée des Douanes avec ampliation à l'Administration *
chargée des Mines.

Dans le cas du transfert de matériel d'un titre minier sur un autre titre
minier appartenant à des titulaires différents, les titulaires des titres
miniers concernés doivent obtenir l'autorisation préalable de
l'Administration des Douanes.

La redevance stalistique est perçue au cordon douanier

Le personnel expatrié employé par AVNEL bénéficie pour ce qui
concerne ses effets et objets personnels, de l'exonération des droits et
iaxes, sur une période de six mois à compler de s4 prernié tellation

Mali

dant touie le durée de validité de son titre minier, ia Société
pioitation bénéficie de l'exonération des droits l
au PCS et du PCjexigibles sur les duits pétroliers destinés
production d'énergie nécessaire à l'extraction, le transport et le
traitement du minerai et pour le fonctionnement et l'entretien des
irfrasirucutres sociales et sarilaires créées par la société
d'Exploitation et sous traitants pour leurs employés

4
[

/
=

En cas de revente au Mali d'un article placé sous le régime de
l'admission temporaire, la Société d'Exploitation devient redevable de
tous les droits et taxes liquidés par le service des douanes sur la base
d'une évaluation qui lient compte de la dépréciation intervenue

jusqu'au jour de la revente. il en est de même pour le revente des
biens importés en exonération des droits et taxes par le titulaire du
titre minier et le personnel expatrié

La redevance statistique est perçue au cordon douanier.

Le personnel expatrié employé par AVNEL et/ou la Société d'Exploitation
et sous traitants bénéficient pour ce qui concerne ses effets personnels.
de l'exonération des droits et taxes sur une période de six mois à compter
de sa première installation au Mat

ARTICLE 21 : REGIME FINANCIER

Le régime financier applicable aux détenteurs de titres miniers est défini dans l'Article 101
de la Lot Minière

211 Sous réserve des dispositions de la loi minière, l'Etat garantit à AVNEL à
la sociêté d'exploitation, leurs fournisseurs et leurs sous-traitants :

a) la libre conversion et le libre transfert des fonds destinés
aux règlements de loutes dettes (principal et intérêts) en
devises, vis-à-vis des créanciers et fournisseurs étrangers :

b) la libre conversion et le libre transfert des bénéfices nets à
distribuer aux associés non maliens et de toutes sommes
affectées à l'amortissement des financements obtenus
auprès d'institutions non maliennes et des sociétés affiliées
à AVNEL etou à la Société d'Exploitation après avoir payé
tous les impôts et axes prévus par la législation malienne :

© et des
aiement
des taxes &t droits de douane et des impôts prévus par la
tégislation malienne:
gd} la libre conversion et le libre transfert, par le personnel

expatrié employé par les titulaires de titres miniers, des
économies réalisées sur leur traitement ou résultant de la
liquidation d'investissements au Mali ou de ia vente de leurs

î
Ë

à
ä

effets personnels après paiement des impôts et taxes
prévus par la législation malienne.

212 Nonobstant les dispositions de l'Article 101 de la loi minière, pour AVNEL
et la Société d'exploitation bénéficiant de financements non-maliens
l'ouverture de compte en devises au Mali est soumise à l'autorisation
préalable du ministre chargé des Finances.

213 En outre, elles ont l'obligation de faire transmettre mensuellement par leur
Banque domiciliataire au Ministère chargé des Finances et à la Banque
Centrale des Etats de l'Afrique de l'Ouest (BCEAO) les relevés du compte
susmentionné

ARTICLE 22: EXPROPRIATION

L'Etet assure à AVNEL, à la Société d'Exploitation et leurs Sociétés Affiliées et
sous-traiants qu'il n'a pas l'intention d'exproprier les futurs exploitants ni saisir aucun de
leurs biens Toutefois, si les circonstances ou une situation critique exigent de telles
mesures, l'Etat reconnait que, conformément au droit international, il sera tenu de verser
aux intérêts lésés une adéquate indemnité.

ARTICLE 23 : PROTECTION DE L'ENVIRONNEMENT ET DU PATRIMOINE
CULTUREL

231 AVNEL., la socièté d'exploitation et leurs société affiliées et sous-traitants
sont tenus de respecter les dispositions législatives et règiementaires
relatives à la protection de l’environnement et du patrimoine culturel en
vigueur au Mali.

AVNEL et la Société d'Exploitation se conformeront au programme de
contrôle et au plan de surveillance tels que prévus dans la soumission

, HYGIENE ET SECURITE

î AVNEL, le Société d'Expioitation et leurs sous-traitants sont tenus ce repi
ies règles de sécurité et d'hygiène rninimeles applicables eux ava
recherche et d'exploitation. Ils sont aussi tenus de respecte disposit

eletives aux risques de santé inhérents aux expioitations min les règles

> sécurité relatives au transport, au stockage et à l'utilisalion des explosifs A
cet effet, ils sont tenus de prendre et d'appliquer des règlements relatifs aux
mesures conformément aux normes internationales admises pour ces genres
ce travaux. L

lei 2$

ES CS y
|

LES

IN

sa
2;

242  AVNEL, la société d'exploitation et leurs sous-traitants sont tenus :

a) d'assurer le logement des travailleurs sur le site dans les
conditions d'hygiène et de salubrité conformes à la

législation en vigueur :

b) de respecter la législation et les règlements sanitaires lels
qu'ils résuilent des textes en vigueur:

c) de respecter les conditions générales du travail relatives à la
prévention et à la réparation des accidents du travail et des
maladies professionnelles et aux associations professionnelles
etsyndicats;

d) de contribuer à partir de la date de première
production commerciale :

e à l'implantation ou l'amélioration des infrastructures
sanitaires et scolaires à une distance raisonnable du
gisement correspondant aux besoins normaux des
travailleurs et de leurs familles ; «

° à l'organisation, sur le plan local, d'instaliations de
loisirs pour leur personnel.

ARTICLE 25 CESSION, SUBSTITUTION, NOUVELLES PARTIES

î L'une des Parties pourra, avec l'accord préalable écrit de l'autre, céder à
d'autres personnes morales techniquement et financièrement qualifiées tout
ou partie des droits et obligations qu'elle a'acquis en vertu de la présente
Convention, y compris sa Participation dans la Société d'Exploitation et les
Permis de recherche el d'exploitation.

ces cas, les cessionnaires devront assumer tous les droits et
du cédant définis par la présente Convention ou résultant de
tion dans la Société d'Exploitation ainsi que ceux découiant des
permis ou des autorisations d'exploitation

257 Dans
Gi

ui concerne la Participation d'une Partie dans la Société d'Exgioi
ou la cession d'un permis où d'une autcrisation l'autre Partie dispose d'un
droit de préemption.

l'en

2
À!
253 L'article 25.1. ci-dessus ne s'appliquera pas à la cession par une Partie, de tout
ou parie de ses droits résultant de la présente Convention ou de sa
pañicipation ou de ses actifs dans une Société d'exploitation à une Socièté

ÿ ° Affiliée

Ée L

254 AVNEL sera libre de se substituer, après en avoir nolifié à l'Etat, pour
l'exécution de la présente Convention, loute Société Affiliée.

255 En cas de substitution de AVNEL par une Société Affiliée, AVNEL et la
4 Société affiliée resteront entièrement et solidairement responsables de
l'exécution des obligations découlant de la présente convention

TITRE 1IV.- DISPOSITIONS FINALES

ARTICLE 26 : ARBITRAGE

= 251 Les Parties s'engagent à :

Ë

ë a) régler à l'amiable tous leurs différends concernant l'interprétation ou
a l'application de la présente Convention ;

3 b) soumettre, en cas de litige ou de différend touchant exclusivement les

aspects techniques, à un expert reconnu pour ses connaissances
techniques, choisi conjointement par les parties et n'ayant pas la
même nationalité qu'elles ou un lien quelconque avec elles. La
a décision de cet expert devra intervenir dans les 30 jours de sa
désignation et sera définitive et sans appel. En cas de désaccord sur
l'appréciation de la nature du différend ou du litige ou en cas de

B désaccord entre les parties sur la nersonne de l'expert, il Sera stalué
5 par arbitrage conformément aux uispositions de l'Article 252 ci-
dessous.

es dispositions de l'Article 25.1 ci-dessus; toût liige où
à ja présente Convention, sere réglé par voie d'arbitrage
à ta Convention pour le Règlement des Différends relatifs aux
entre Etats et Ressortissants d'auires Etats, ent
4 Octobre 1966 (ci-après la “Convention d'Arbitrage"}

È Dans ce cas d'arbitrage :

ë a) l'arbitrage aura lieu à Paris, à moins que les Paries en décident
autrement ;

l 2.

27
mes

ES

"Le

b) l'arbitrage aura lieu en français avec la traduction en Anglais, le droit
applicable est le droit de la République du Mali;

c) les frais d'arbitrage seront à la charge de la partie succombante

263 Aux fins de l'arbitrage, les Parties conviennent que les opérations auxquelles la
présente Convention se rapporte constituent Un investissement au sens de
YAricle 21, alinéa 1, de la Convention d'Arbitrage.

264 Av cas où, pour quelque raison que ce soit, le Centre International pour le
Règlement des Différends relatifs aux Investissements (CIRDI) se
déclarerait incompétent ou refuserait l'arbitrage, le différend sera alors
tranché définitivement suivant le-Règlement d'Arbitrage de la Chambre de
Commerce internationale de Paris. L'arbitrage sera fait par ün seul arbitre
désigné d'un commun accord par les Parties. Cet arbitre sera d'une
nationalité autre que celle des Parties et aura une expérience confirmée
en matière minière. Dans le cas où les Parties ne pourraient se mettre
d'accord sur le choix d'un arbitre, l'arbitrage sera fait par trois arbitres nommés
conformément au Règlement d'Arbitrage de la Chambre de Commerce
internationale de Paris. Les dispositions de lArticle 252. ci-dessus
s'éppliqueront,

25.5 Les Parties s'engagent à exéculer, sans délai, la sentence rendue par les
arbitres et renoncent à toute voie de recours. L'homologation de la sentence aux
fins d'exéquatur peut être demandée à tout tribunal compétent

ARTICLE 27 : DROIT APPLICABLE

Le droit applicable à la présente Convention est le droit de la République du Mai. L'E
déciare que la présente Convention est autorisée par la Loi minière malienne et complèt
celle-cr | est expressement entendu que, pendant toute la durée de sa
qu'ellé constitue la Loi des Parties, sous réserve du respect des eut

&

onvention esi d'une durée maximum de trente
enñvigueur. Dans lé ces où ia duré:
xcéderait la durée de la présente Convenüon, les par
une nouvelle convention.

o® &

28.2 La présente Convention prendra fin, avant son terme, dans les ces Suivants :

a) par accord écrit des parties ;

32 2 Lorsque l'une ou l'autre des Parties eslime qu'elle se trouve empêchée de remplir
l'une quelconque de ses obligations en raison d'un cas de force majeure, elle doit
immédialement notifier à l'autre Partie cet empéchement par écrit en indiquant les
raisons Les Parties doivent prendre toutes dispositions utiles pour assurer dans les
Plus brefs délais 1a reprise normale de l'exécution des obligations affectées en cas
de force majeure, sous réserve qu'une Partie ne sera pas tenue de règler des
difiérends avec des tiers, y compris des conflits sociaux sauf si les conditions lui
sont acceptebles ou si le règlement est rendu obligatoire suite à une sentence
arbitrale définitive ou une décision d'un tribunal judiciaire compétent L'Etal s'engage
ë coopérer avec AVNEL, la Socièté d'Exploitation ou pour règler en commun tout
conili social qui pourrait survenir.

ARTICLE 34 : RAPPORTS, COMPTES RENDUS ET INSPECTIONS

345 AVNEL etou chaque Société d'Exploitation chacune en ce qui la concerne
s'engagent, pour la durée de la présente Convention :

a) à tenir au Mali une comptabilité sincère, véritable et détaillée des ses
opérations, accompagnée des pièces justificatives permettant d'en
vérifier l'exactitude. Cette comptabilité sera ouverte à l'inspection de
l'Elal et de ses représentants spécialemet mandatés à cel effet ;

b) à ouvrir à l'inspection de l'Elat ou de ses représentants dûment
autorisés, tous comples ou écritures se trouvant à l'étranger et se
rapportert à ses opérations au Mali.

Toutes les informations portées par AVNEL et/ou la Société d'exploitation à la
connaissance de l'Etat en application de la présente Convention seront
considérées comme confidentielles et l'Etal s'engage à ne pes en revéler la
teneur à des tiers sans avoir obtenu le consenteinent écrit préalable d'AVNEL
evou la Société d'exploitation selon le cas, qui ne saurait être refusé sans
raison valable

eo
ë
mn

anGuem
e la présente Convention, dans
5 Sapphquent à AVNEL et à la Société à
mes textes lég

VUES par les fi

mmédiaiement applicables.

l si
Es

exe

Le

D

EU GA D GO ED

f

ARTICLE 36 : NOTIFICATIONS

Toutes communications ou notifications prévues dans la présente Convention doivent être
faites par lettre recommandée avec accusé de réception, par télécopie ou par lélex
confirmé par letire recommandée avec accusé de réception, comme suit

mn

a) Toutes notifications à AVNEL doivent être faites à l'adresse
ci-dessous :

AVNEL BP:E 5435 Rue : 240 - Porte 87
Hippodrome, BAMAKO
Tél: 671.08.94 Fax: 228.59 43

A partir de la constitution de la Société d'Exploitation, toutes

notifications peuvent valablement étre faites à l'adresse de la
Société d'Exploitation.

b) Toutes notifications à l'Etat peuvent valablement être faites à la
DNGM à l'adresse ci-dessous :

Direction Nationale de la Géologie et des Mines
8.P. 223 Bamako, République du Mali.

Tél : 221.58.21 /222.2466
Fex :221.02.31/221.71.74

Tout changement d'adresse doit être notifié par écrit dans les
meilleurs délais par une Partie à l'autre.

LANGUE DU CONTRAT ET SYSTEME DE MESURE

ésente Convention est rédigée en langue f où
es documents établis ou à établir en apphica

owert être rédigés en langui

z Convention en toui
ation. En cas de c:

cion ce le présent
sif d'en facilite

Annexes

ET

à - SE Lu LTD D
. . . us , . " 3 ce L Fr ET 4
men OŒMN OUT ERA FD GUN PAT ME EAN ERA EE 21 ET £ ET MA

EE
Ë [ L ARTICLE 38 : INTERVENTION DE LA SOCIETE D'EXPLOITATION

Dés la constitution de chaque Société d'Exploitation prévue par ta présente Convention, la

À! Société d'Exploitation signera quatre (4) originaux de la présente Convention et
se acceptera par cette signature les obligations qui lui incombent en vertu de la présente
B ï Convention
l.
Î F
El Fait à Bamako, le "1 4 FEV. 71
| en quatre (4) exemplaires originaux
É ; POUR LE GOUVERNEYENT-EU POUR AVNEL
#1 Le Ministre des MingSaté l'Ën et de i'Eau Le Directeur Général

a

)

g ur \
4] Hamed Diane SEMRSÈ Howérd Bertram Miller
ï CZ
E :
HT
à !
! =
à ë Pour Copie certitér conforme
Ë Ï à l'arisriule qui nous 8 ÉTÉ
. présenté
Es Bamakoute” 4 7 ©} - PO
Ù le Maire .

Sékou TOURE
a auioint AU HAE

Î 33

CR
Li we)
Annexe |

Les coordonnees du Périmètre du Permis d'Explonation de katana : le domaine Minier de
Kalana est délimité par les points A BI B2CDEFGR definis ci-dessous

À Intersection de Ia fronnière Mal Guinée avec le parallèle 10° 44°, du point À au point B
suivant le parallélles 10°44°,

ES

B. Intersecrion des parallèles 10° 44’avec le méridien 8° 13° 30°”; du point B au pont BI
suivant le méridien 8° 13° 30”.

BI Imersection du méridien 8° 13° 30° avec le parallèle 10° 48° 50°°: du BI au point B2,
suivant le parallèle 109 48° 30°.

B2 Intersection du parallèle 10° 48° 30° méridiens 8° 12° : du point BI au point C suivant le
méndien 8° 12°

CES Ex.

El

€ Intersechon du meridien 8° 12° avec parallèle 10° 49° 47°° ; du point C au point D
suivant
le paraliéle 10° 49° 47°

: D Intersecuon du parallèle 10° 49° 47° avec le méridien 8° 10° du point D au point E
il suivant le méridien 8° 10°.
É .

E Intersection du méridien 8° 10’ avec le parallèle 10° 44”, du point E au point F suivant

F le
4. . Parallèle 10° 44”

Intersection du méridien 10° 44° avec la rivière Ouassoulou - Bali du point F au point G
Suivant le Ouassoulou - Balé

_ Balé avec le parallèle 10° 38" : du point G au point

ntière Mali - Guinée , du point H au point A suivant la

Superficie 387,4 km?

ARTE DE SITUATION DU PERIMETRE D'EXPLOITAION DE-KALANA AVEC LA LIMITE OU GISEMENT
SUR L'EXTRAIT DE LA FEUILLE TOPOGRAPHIQUE DE TIENKO AU 4/200 000

É] D — AE

3 L ; TL AR Le 2j UMITE où |
AE : GISEMENT |

sl

is

LS]

Es
Le

eng

8°5'

il \ Re en
Ro Échelle: 1/200 000 s
US / ? )

mn

eng

es
n
3
ES em

e COORDONNEES DU GISEMENT DE LA MINE
D'OR DE KALANA

enesi]
}

Coordonnées Géographiques

| Latitude (Nord) Longitude (Ouest}
E | 094734 7N 81227"W
: 1094730 7N 8°1228 "W :
B 0°47247N 8°12°29°W
L OS4TITN 81229" W
: 0547 12°N 8°12 26" W
Êl | 1047 137N 891222 "W
“ 1047 147N 8°12"19"W
É DATA UN 811537 W
: 0°4725%N 891144 W
a 10°47277N 8°1135"W
É 0°4738"N 81137 W
. Un O4T'A4 UN | 8°1137"W L
ë 0°48 05°N 8°11'44""W E
_ 048 17 7N 8°11 44 W i
] | 0°48217N 81145" W
q.
_ Î Superficie Totale : 2 km?
Le
A
. NS,
ë /

Fi . EUR nue Rs RUE ee uv
: SUR L'EXTRAIT DE LA FEUILLE FOPOGRAPIQUE DE TIENKO ‘AU 4/200 00

812

EN GS 3

Limite du a A
. gisement

RS

CS CS

Era

